Dissenting Opinion by
Judge MacPhail:
I respectfully dissent.
The order of the Unemployment Compensation Board of Review, which is the order appealed from *461in the instant case, is a final order. Onr decision in Murhon v. Workmen’s Compensation Appeal Board, 51 Pa. Commonwealth Ct. 214, 414 A.2d 161 (1980) concerned an order of the Board which was not final. I, therefore, do not believe Murhon is controlling in the instant case.
Whether or not the referee’s order was interlocutory and whether or not the referee had the authority to remand the case to the Office of Employment Security are issues not raised in this appeal and, since they are not jurisdictional, I do not believe we may raise them sua sponte.